

Exhibit 10.1

CEC ENTERTAINMENT, INC.
AMENDED AND RESTATED 2004 RESTRICTED STOCK PLAN


The CEC Entertainment, Inc. 2004 Restricted Stock Plan (hereinafter called the
“Plan” as amended, from time to time) was adopted by the Board of Directors of
CEC Entertainment, Inc., a Kansas corporation (hereinafter called the
“Company”), on March 29, 2004, became effective in 2004 as of the date the Plan
was approved by the stockholders of the Company, and was amended by the Board of
Directors of the Company on April 17, 2007 and became effective in 2007 as of
the date the amendments to the Plan were approved by the stockholders of the
Company. Further amendments to the Plan were approved by the Board of Directors
of the Company on April 15, 2008 and became effective in 2008 as of the date the
amendments to the Plan were approved by the stockholders of the Company.  The
amendments to the Plan, as contained herein, were approved by the Board of
Directors of the Company on February 24, 2009 and will be effective upon
approval by the stockholders of the Company.


ARTICLE 1


PURPOSE


The purpose of the Plan is to attract, retain, and reward the services of the
employees of the Company and its Subsidiaries and to provide such persons with a
proprietary interest in the Company through the granting of restricted stock and
rights to receive restricted stock, that will:



 
(a)
increase the interest of such persons in the Company’s welfare;
       
(b)
furnish an incentive to such persons to continue their services to the Company;
and
       
(c)
provide a means through which the Company may attract able persons as employees.



ARTICLE 2


DEFINITIONS


For the purpose of the Plan, unless the context requires otherwise, the
following terms shall have the meanings indicated:


2.1 “Award” means a Restricted Stock Award or a Restricted Stock Unit.


2.2 “Award Agreement” means the written document evidencing the grant of an
Award executed by the Company, including any amendments thereto. Each Award
Agreement shall be subject to the terms and conditions of the Plan and need not
be executed by the Participant receiving the Award pursuant to the Agreement.


2.3 “Board” means the Board of Directors of the Company.


2.4 “Change of Control” means any of the following: (i) any consolidation,
merger or share exchange of the Company in which the Company is not the
continuing or surviving corporation or pursuant to which shares of the Company’s
Common Stock would be converted into cash, securities or other property, other
than a consolidation, merger or share exchange of the Company in which the
holders of the Company’s Common Stock immediately prior to such transaction have
the same proportionate ownership of Common Stock of the surviving corporation
immediately after such transaction; (ii) any sale, lease, exchange or other
transfer (excluding transfer by way of pledge or hypothecation) in one
transaction or a series of related transactions, of all or substantially all of
the assets of the Company; (iii) the stockholders of the Company approve any
plan or proposal for the liquidation or dissolution of the Company; (iv) the
cessation of control (by virtue of their not constituting a majority of
directors) of the Board by the individuals (the “Continuing Directors”) who were
members of the Board for the immediately preceding two (2) years (unless the
election, or the nomination for election by the Company’s stockholders, of each
new director was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who were directors at the beginning of such a
period); (v) the acquisition of beneficial ownership (within the meaning of Rule
13d-3 under the Exchange Act, as defined in Section 2.13) of an aggregate of 30%
of the voting power of the Company’s outstanding voting securities by any person
or group (as such term is used in Rule 13d-5 under the Exchange Act, as defined
in Section 2.13) who beneficially owned less than 15% of the voting power of the
Company’s outstanding voting securities on the date of this Plan, or the
acquisition of beneficial ownership of an additional 15% of the voting power of
the Company’s outstanding voting securities by any person or group who
beneficially owned at least 15% of the voting power of the Company’s outstanding
voting securities on the date of this Plan, provided, however, that
notwithstanding the foregoing, an acquisition shall not constitute a Change of
Control hereunder if the acquirer is  (A) a trustee or other fiduciary holding
securities under an employee benefit plan of the Company and acting in such
capacity, (B) a Subsidiary of the Company or a corporation owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of voting securities of the Company or (C) any
other person whose acquisition of shares of voting securities is approved in
advance by a majority of the Continuing Directors; or (vi) in a Title 11
bankruptcy proceeding, the appointment of a trustee or the conversion of a case
involving the Company to a case under Chapter 7.

 
1

--------------------------------------------------------------------------------

 

 
2.5 “Code” means the Internal Revenue Code of 1986, as amended.


2.6 “Committee” means the committee appointed or designated by the Board to
administer the Plan in accordance with Article 3 of this Plan.


2.7 “Common Stock” means the common stock of the Company, par value $ 0.10 per
share, which the Company is currently authorized to issue or may in the future
be authorized to issue.


2.8 “Date of Grant” means the effective date on which an Award is made, as
determined in accordance with the corporate laws of the state of Kansas, to a
Participant as set forth in the applicable Award Agreement.


2.9 “Director” means a member of the Board.


2.10 “Disability” means the “disability” of a person as defined in a then
effective long-term disability plan maintained by the Company that covers such
person, or if such a plan does not exist at any relevant time, “Disability”
means the permanent and total disability of a person within the meaning of
Section 22(e)(3) of the Code. Section 22(e)(3) of the Code provides that an
individual is totally and permanently disabled if he is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than twelve
(12) months.


2.11 “Dividend Equivalents” means rights granted to a Participant with respect
to Restricted Stock Units to receive the equivalent value of dividends paid on
the shares of the Common Stock prior to vesting of the Award.  Dividend
Equivalents shall be converted to cash or additional shares of Common Stock by
such formulas and at such time and subject to such limitations as may be
determined by the Committee.


2.12 “Employee” means a common law employee, including an employee who is also
an Officer or Director, (as defined in accordance with the Regulations and
Revenue Rulings then applicable under Section 3401(c) of the Code) of the
Company or any Subsidiary. “Employee” does not include Non-employee Directors.


2.13 “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
any successor statute. Reference in the Plan to any section of the Exchange Act
shall be deemed to include any amendments or successor provisions to such
section and rules and regulations relating to such section.


2.14 “Fair Market Value” of a share of Common Stock means, as of any given date,
the closing price of the Common Stock as reported on the New York Stock Exchange
Consolidated Tape, or such reporting service as the Committee may select, or, if
the Common Stock is not traded on the New York Stock Exchange, the closing price
of the Common Stock on the principal national securities exchange or national
market system on which the Common Stock is listed, on the date of determination,
as reported on such source as the Committee deems reliable (or if no sale
occurred on such date, on the first immediately preceding trading date on which
a sale occurred), or, if the Common Stock is not listed on the New York Stock
Exchange or another securities exchange or market system, but is regularly
quoted on an automated quotation system (including the OTC Bulletin Board) or by
a recognized securities dealer, the Fair Market Value shall be the closing sales
price for the Common Stock as quoted on such system or by such securities dealer
on the date of determination (or if no sale occurred on that date, on the first
immediately preceding date on which a sale is reported), as reported on such
source as the Committee deems reliable, or, in the in the absence of an
established market of the Common Stock of the type described in the foregoing,
the “Fair Market Value” of a share of Common Stock shall be as determined by the
Committee in good faith in accordance with such fair and reasonable means as the
Board or the Committee shall specify.


2.15 “Officer” means a person who is an “officer” of the Company or a Subsidiary
within the meaning of Section 16 of the Exchange Act (whether or not the Company
is subject to the requirements of the Exchange Act).

 
2

--------------------------------------------------------------------------------

 

2.16 “Non-employee Director” means a member of the Board who is not an Employee.


2.17 “Participant” means an Employee to whom an Award is granted under the Plan.


2.18 “Performance Awards” means an Award subject to Performance Goals, as
provided for in Section 6.1 of this Plan.
 
2.19 “Restriction Period” means the period during which the Common Stock under a
Restricted Stock Award is nontransferable and subject to “Forfeiture
Restrictions” as defined in Section 6.2 of this Plan and set forth in any
related Award Agreement.


2.20 “Restricted Stock” means shares of Common Stock issued or transferred to a
Participant pursuant to a Restricted Stock Award under Section 6.4 of this Plan
which are subject to restrictions or limitations set forth in this Plan and in
any related Award Agreement.


2.21 “Restricted Stock Award” means an award granted under Section 6.4 of this
Plan of shares of Common Stock issued to the Participant for such consideration,
if any, and subject to such restrictions on transfer, rights of first refusal,
repurchase provisions, forfeiture provisions and other terms and conditions as
are established by the Committee.


2.22 “Restricted Stock Unit” means the right to receive a share of Common Stock,
or the Fair Market Value of a share of Common stock in cash, granted pursuant to
Section 6.5 of this Plan and shall be evidenced by a bookkeeping entry
representing the equivalent of one share of Common Stock.


2.23 “Securities Act” means the Securities Act of 1933, as amended, and any
successor statute. Reference in the Plan to any section of the Securities Act
shall be deemed to include any amendments or successor provisions to such
section and any rules and regulations relating to such section.


2.24 “Subsidiary” means (i) any corporation in an unbroken chain of corporations
beginning with the Company, if each of the corporations other than the last
corporation in the unbroken chain owns stock possessing a majority of the total
combined voting power of all classes of stock in one of the other corporations
in the chain, (ii) any limited partnership, if the Company or any corporation
described in item (i) above owns a majority of the general partnership interests
and a majority of the limited partnership interests entitled to vote on the
removal and replacement of the general partner, and (iii) any partnership or
limited liability company, if the partners or members thereof are composed only
of the Company, any corporation listed in item (i) above or any limited
partnership listed in item (ii) above. “Subsidiaries” means more than one of any
such corporations, limited partnerships, partnerships or limited liability
companies.


2.25 “Termination of Service” occurs when a Participant shall cease to serve as
an Employee for any reason.




ARTICLE 3


ADMINISTRATION


The Plan shall be administered by the Committee. The Committee shall consist of
not fewer than two persons. Any member of the Committee may be removed at any
time, with or without cause, by resolution of the Board. Any vacancy occurring
in the membership of the Committee may be filled by appointment by the Board.


While the Common Stock of the Company is publicly traded, if necessary to
satisfy the requirements of Code Section 162(m) and/or Rule 16b-3 promulgated
under the Exchange Act, membership on the Committee shall be limited to those
members of the Board who are “outside directors” under Section 162(m) of the
Code and/or “non-employee directors” as defined in Rule 16b-3 promulgated under
the Exchange Act, and/or who exhibit the independence necessary to comply with
the rules of any exchange upon which the Company’s securities are traded, and
any other applicable law, as necessary. The Committee shall select one of its
members to act as its Chairman. A majority of the Committee shall constitute a
quorum, and the act of a majority of the members of the Committee present at a
meeting at which a quorum is present shall be the act of the Committee.


The Compensation Committee of the Board shall serve as the Committee unless and
until such time as the Board appoints other members of the Board to serve as the
Committee.
 
The Committee shall determine the Participants to whom Awards shall be granted,
and shall set forth in the Award Agreement of each Participant the Award, the
Restriction Period, the vesting schedule, the Date of Grant, and such other
terms, provisions, and limitations as are approved by the Committee, but not
inconsistent with the Plan.

 
3

--------------------------------------------------------------------------------

 


The Committee, in its discretion, shall (i) interpret the Plan, (ii) prescribe,
amend, and rescind any rules and regulations necessary or appropriate for the
administration of the Plan, and (iii) make such other determinations and take
such other action as it deems necessary or advisable in the administration of
the Plan. Any interpretation, determination, or other action made or taken by
the Committee shall be final, binding, and conclusive on all interested parties.


With respect to restrictions in the Plan that are based on the rules of any
exchange or inter-dealer quotation system upon which the Company’s securities
are listed or quoted, or any other applicable law, rule or restriction, to the
extent that any such restrictions are no longer required by applicable law, the
Committee shall have the sole discretion and authority to prescribe terms for
Awards that are not subject to such mandated restrictions and/or to waive any
such mandated restrictions with respect to outstanding Awards.


ARTICLE 4


ELIGIBILITY


Any Employee whose judgment, initiative and efforts are expected to contribute
to the successful performance of the Company is eligible to participate in the
Plan. Awards may be granted by the Committee at any time and from time to time
to new Participants, or to then Participants, or to a greater or lesser number
of Participants, and may include or exclude previous Participants, as the
Committee may determine. Except as required by this Plan, Awards granted at
different times need not contain similar provisions. The Committee’s
determinations under the Plan (including without limitation recommendations
regarding which Employees, if any, are to receive Awards, the form, amount and
timing of such Awards, the terms and provisions of such Awards and the
agreements evidencing same) need not be uniform and may be made by it
selectively among Employees who receive, or are eligible to receive, Awards
under the Plan.


ARTICLE 5


SHARES SUBJECT TO THE PLAN


Shares to be issued may be made available from Common Stock held by the Company
in its treasury or Common Stock that is newly issued; provided, however, that to
the extent an Award is made to a newly hired Employee as a condition of
employment, only shares of Common Stock held by the Company in its treasury may
be used.


Subject to adjustment as provided in Articles 9 and 10, the maximum number of
shares of Common Stock that may be issued pursuant to Awards granted under the
Plan is 2,000,000 shares. Shares of Common Stock previously subject to Awards
which are forfeited or terminated, are withheld for payment of any applicable
employment taxes and/or withholding obligations or are settled in cash may be
reissued pursuant to future Awards.


ARTICLE 6


GRANT OF RESTRICTED STOCK AWARD AND RESTRICTED STOCK UNITS


6.1 (a) In General. The grant of an Award shall be authorized by the Committee
and shall be evidenced by an Award Agreement setting forth the number of shares
of Common Stock subject to the Award, the Restriction Period (in the case of a
Restricted Stock Award), the vesting conditions and vesting schedule, the Date
of Grant, and such other terms, provisions, and limitations as are approved by
the Committee, but not inconsistent with the Plan. The Company shall issue an
Award Agreement to the Participant after the Committee approves the issuance of
an Award.
 
Each Award Agreement shall be in such form and shall contain such terms and
conditions as the Committee shall deem appropriate. The terms and conditions of
such Award Agreements may change from time to time and the terms and conditions
of separate Award Agreements need not be identical, but each such Award
Agreement shall be subject to the applicable terms and conditions of this
Article 6.



 
4

--------------------------------------------------------------------------------

 

(b) Performance Awards. The Committee may grant Performance Awards to one or
more Participants. The terms and conditions of Performance Awards shall be
specified at the time of the grant and may include provisions establishing the
performance period, the Performance Goals to be achieved during a performance
period, and the maximum or minimum settlement values, provided that such terms
and conditions are (i) not inconsistent with the Plan and  (ii) to the extent a
Performance Award issued under the Plan is subject to Section 409A of the Code,
in compliance with the applicable requirements of Section 409A of the Code and
the regulations or other guidance issued thereunder. Performance Awards granted
in the form of Restricted Stock Awards shall provide for the issuance of the
shares of Restricted Stock at the time of the grant of the Performance Award and
Performance Awards granted in the form of Restricted Stock Units shall provide
for the issuance of the shares of Common Stock at the time of the certification
by the Committee that the Performance Goals for the performance period have been
met; provided, however, if shares of Restricted Stock are issued at the time of
the grant of the Performance Award (granted in the form of a Restricted Stock
Award), the consideration for the issuance of such shares shall be the
achievement of the Performance Goals established at the time of the grant of the
Performance Award, and if, at the end of the performance period, the Performance
Goals are not certified by the Committee to have been fully satisfied, then,
notwithstanding any other provisions of this Plan to the contrary, the
Restricted Stock shall be forfeited in accordance with the terms of the grant to
the extent the Committee determines that the Performance Goals were not met. The
forfeiture of Restricted Stock issued at the time of the grant of the
Performance Award due to failure to achieve the established Performance Goals
shall be separate from and in addition to any other Forfeiture Restrictions (as
defined in Section 6.2 hereof) provided for in this Plan. Each Performance Award
granted to one or more Participants shall have its own terms and conditions.


If it is determined to be necessary in order to satisfy Code Section 162(m), the
Committee shall, at the time of the grant of a Performance Award, and to the
extent permitted under Code Section 162(m) and the regulations issued
thereunder, provide for the manner in which the Performance Goals shall be
reduced to take into account the negative effect on the achievement of specified
levels of the Performance Goals which may result from enumerated corporate
transactions, extraordinary events, accounting changes and other similar
occurrences which were unanticipated at the time of the grant. In no event,
however, may the Committee increase the shares of Common Stock that may be
earned under a Performance Award, unless the reduction in the Performance Goals
would reduce or eliminate the number of shares of Common Stock to be earned
under the Performance Award and the Committee determines not to make such
reduction or elimination. The extent to which any applicable performance
objective has been achieved shall be conclusively determined by the Committee.


With respect to a Performance Award that is not intended to satisfy the
requirements of Code Section 162(m), if the Committee determines, in its sole
discretion, that the established performance measures or objectives are no
longer suitable because of a change in the Company’s business, operations,
corporate structure, or for other reasons that the Committee deemed
satisfactory, the Committee may modify the performance measures or objectives
and/or the performance period.


(c) Maximum Performance Award. Notwithstanding the foregoing, in order to comply
with the requirements of Section 162(m) of the Code, no Employee may receive in
any calendar year Performance Awards having an aggregate value of more than
$3,000,000.00, based on the Fair Market Value of the Common Stock subject to the
Award on the Date of Grant.


(d) Performance Goals. Performance Awards may be made subject to the attainment
of Performance Goals relating to one or more business criteria which, where
applicable, shall be within the meaning of Section 162(m) of the Code and
consist of one or more or any combination of the following criteria: cash flow;
cost; revenues; same store or general sales; ratio of debt to debt plus equity;
net borrowing, credit quality or debt ratings; profit before tax; economic
profit; earnings before interest and taxes; earnings before interest, taxes,
depreciation and amortization; gross margin; earnings per share (whether on a
pre-tax, after-tax, operational or other basis); operating earnings; capital
expenditures; expenses or expense levels; economic value added; ratio of
operating earnings to capital spending or any other operating ratios; free cash
flow; net profit; net sales; net asset value per share; the accomplishment of
mergers, acquisitions, dispositions, public offerings or similar extraordinary
business transactions; sales growth; price of the Company’s Common Stock; return
on assets, equity or stockholders’ equity; market share; inventory levels,
inventory turn or shrinkage; or total return to stockholders (“Performance
Criteria”). Any Performance Criteria may be used to measure the performance of
the Company as a whole or any business unit of the Company and may be measured
relative to a peer group or index. Any Performance Criteria may include or
exclude (i) extraordinary, unusual and/or non-recurring items of gain or loss,
(ii) gains or losses on the disposition of a business, (iii) changes in tax or
accounting regulations or laws, (iv) the effect of a merger or acquisition, as
identified in the Company’s quarterly and annual earnings releases, or (v) other
similar occurrences. In all other respects, Performance Criteria shall be
calculated in accordance with the Company’s financial statements, under
generally accepted accounting principles, or under a methodology established by
the Committee prior to the issuance of a Performance Award.


6.2 Forfeiture Restrictions. Shares of Common Stock that are the subject of a
Restricted Stock Award shall be subject to restrictions on disposition by the
Participant and to an obligation of the Participant to forfeit and surrender the
shares to the Company under certain circumstances (the “Forfeiture
Restrictions”). The Forfeiture Restrictions shall be determined by the
Committee, in its sole discretion, and the Committee may provide that the
Forfeiture Restrictions shall lapse on the passage of time or the occurrence of
such other event or events determined to be appropriate by the Committee. The
Forfeiture Restrictions applicable to a particular Restricted Stock Award (which
may differ from any other such Restricted Stock Award) shall be stated in the
Award Agreement.

 
5

--------------------------------------------------------------------------------

 
 


6.3 Minimum Vesting Restrictions. The Forfeiture Restrictions for any particular
Restricted Stock Award or vesting schedule applicable to a Restricted Stock Unit
shall not provide for (i) a vesting period of less than one year nor more than
five years, (ii)  full vesting within a period of less than three years and
(iii) vesting that is more favorable than a pro rata vesting over a period of
three years.


6.4 Restricted Stock Awards. At the time any Restricted Stock Award is granted
under the Plan, the Company shall issue to the Participant an Award Agreement
setting forth each of the matters addressed in this Article 6 and such other
matters as the Committee may determine to be appropriate. Shares of Common Stock
awarded pursuant to a Restricted Stock Award shall be represented by a stock
certificate registered in the name of the Participant of such Restricted Stock
Award or by a book entry account with the Company’s transfer agent. The
Participant shall have the right to receive dividends with respect to the shares
of Common Stock subject to a Restricted Stock Award, to vote the shares of
Common Stock subject thereto and to enjoy all other stockholder rights with
respect to the shares of Common Stock subject thereto, except that, unless
provided otherwise in the Award Agreement, (i) the Participant shall not be
entitled to delivery of the certificate evidencing the shares of Common Stock
covered by a Restricted Stock Award until the Forfeiture Restrictions have
expired, (ii) the Company or an escrow agent shall retain custody of the
certificate evidencing the shares of Common Stock (or such shares shall be held
in a book entry account with the Company’s transfer agent) until the Forfeiture
Restrictions have expired, (iii) the Participant may not sell, transfer, pledge,
exchange, hypothecate or otherwise dispose of the shares of Common Stock until
the Forfeiture Restrictions have expired, and (iv) a breach of the terms and
conditions established by the Committee and set forth in the Award Agreement
shall cause a forfeiture of the Restricted Stock Award. At the time of such
Restricted Stock Award, the Committee may, in its sole discretion, prescribe
additional terms, conditions or restrictions relating to the Restricted Stock
Award, including rules pertaining to the Participant’s Termination of Service
prior to expiration of the Forfeiture Restrictions. Such additional terms,
conditions or restrictions shall also be set forth in the Award Agreement made
in connection with the Restricted Stock Award.


6.5 Restricted Stock Units.  The Committee is authorized to award Restricted
Stock Units to any Employee selected by the Committee covering such number of
shares of Common Stock and subject to such terms and conditions as determined by
the Committee and, including rules pertaining to the Participant’s Termination
of Service prior to vesting of the Restricted Stock Units.  At the time of
grant, the Committee shall specify the date or dates on which the Restricted
Stock Units shall vest and become nonforfeitable, and may specify such
conditions to vesting as it deems appropriate.  On the vesting date, the Company
shall transfer to the Participant one unrestricted, fully transferable share of
Common Stock for each Restricted Stock Unit scheduled to be paid out on such
date and not previously forfeited.  Alternatively, settlement of a Restricted
Stock Unit may be made in cash (in an amount reflecting the Fair Market Value of
the Common Stock that would have been issued) or any combination of cash and
shares of Common Stock, as determined by the Committee, in its sole discretion,
at the time of grant or settlement of the Restricted Stock Unit.  The Committee
may authorize Dividend Equivalents to be paid on outstanding Restricted Stock
Units.  If Dividend Equivalents are authorized to be paid, they may be paid at
the time dividends are declared on the shares of Common Stock or at the time the
Restricted Stock Units vest and they may be paid in either cash or shares of
Common Stock, in the discretion of the Committee.  At the time of grant, the
Committee shall specify the settlement date applicable to a Restricted Stock
Unit, which shall be no earlier than the vesting date(s) applicable to the
applicable Restricted Stock Unit and may be later than the vesting date(s) to
the extent and under the terms determined by the Committee.  A Restricted Stock
Unit shall be granted in compliance with the applicable requirements of Section
409A of the Code and the treasury regulations and other guidance issued
thereunder.  At the time any Restricted Stock Unit is granted under the Plan,
the Company shall issue to the Participant an Award Agreement setting forth each
of the matters addressed in this Section 6.5 and other applicable matters in
this Article 6 and such other matters as the Committee may determine to be
appropriate.


6.6 Rights and Obligations of Participant. One or more stock certificates
representing shares of Common Stock, free of Forfeiture Restrictions, shall be
delivered to the Participant promptly after, and only after, the Forfeiture
Restrictions have expired and vesting conditions, including Performance Goals,
if any, have been satisfied and the Participant has satisfied all applicable
federal, state and local income and employment tax withholding requirements.
Each Award Agreement covering a Restricted Stock Award shall require that
(i) the Participant, by his or her acceptance of the Award, shall irrevocably
grant to the Company a power of attorney to transfer any shares that are
forfeited to the Company and agrees to execute any documents requested by the
Company in connection with such forfeiture and transfer, and (ii) such
provisions regarding transfers of forfeited shares of Common Stock shall be
specifically performable by the Company in a court of equity or law.

 
6

--------------------------------------------------------------------------------

 

 
 
6.7 Restriction Period. The Restriction Period for a Restricted Stock Award
shall commence on the Date of Grant of the Restricted Stock Award and, unless
otherwise established by the Committee and stated in the Award Agreement, shall
expire upon satisfaction of the conditions set forth in the Award Agreement
pursuant to which the Forfeiture Restrictions will lapse. The Committee may, in
its sole discretion, accelerate the Restriction Period for all or a part of a
Restricted Stock Award; provided, however, that the Committee shall have no
discretion to accelerate the Restriction Period for any Participant unless that
Participant has been continuously an Employee for at least one (1) year after
the Date of Grant.


6.8 Securities Restrictions. The Committee may impose other conditions on any
shares of Common Stock subject to an Award as it may deem advisable, including
(i) restrictions under applicable state or federal securities laws, and (ii) the
requirements of any stock exchange or national market system upon which shares
of Common Stock are then listed or quoted.


6.9 Payment for Common Stock. The Committee shall determine the amount and form
of any payment for shares of Common Stock received pursuant to an Award;
provided, that in the absence of such a determination, the Participant shall not
be required to make any payment for shares of Common Stock received pursuant to
an Award, except to the extent otherwise required by law.


6.10 Forfeiture of Restricted Stock. Subject to the provisions of the particular
Award Agreement, on Participant’s Termination of Service during the Restriction
Period, the shares of Common Stock still subject to the Forfeiture Restrictions
contained in the Award shall be forfeited by the Participant. Upon any
forfeiture, all rights of the Participant with respect to the forfeited shares
of Common Stock subject to the Award shall cease and terminate, without any
further obligation on the part of the Company, except that if so provided in the
Award Agreement applicable to the Restricted Stock Award, the Company shall
repurchase each of the shares of Common Stock forfeited for the purchase price
per share paid by the Participant. The Committee will have discretion to
determine the date of the Participant’s Termination of Service.


6.11 Lapse of Forfeiture Restrictions and Vesting Conditions in Certain Events;
Committee’s Discretion. Notwithstanding the provisions of Section 6.10 or any
other provision in the Plan to the contrary, the Committee may, on account of
the Participant’s Disability or retirement, in its discretion and as of a date
determined by the Committee, fully vest any Restricted Stock Unit or all Common
Stock awarded to the Participant pursuant to a Restricted Stock Award, and upon
such vesting, all Forfeiture Restrictions or vesting conditions applicable to
such Award shall lapse or terminate; provided, however, that the Committee shall
have no discretion to fully vest any Common Stock awarded unless the Participant
has been continuously an Employee for at least one (1) year after the Date of
Grant. The Committee shall have discretion to determine whether a Participant’s
Termination of Service was as a result of Disability or retirement.
Notwithstanding the foregoing provisions of this Section 6.11, the Committee
shall not have the discretion or the right, in the case of a Participant’s
retirement, to grant to or permit a Participant to vest in an Award that is a
Performance Award designated by the Committee as being an Award to which Section
162(m) of the Code applies, except to the extent the Performance Goals which
were established in order for such Performance Award to be granted or to be
retained have been met.  Any action by the Committee pursuant to this
Section 6.11 may vary among individual Participants and may vary among the
Awards held by any individual Participant.


6.12 Lapse of Forfeiture Restrictions Upon Death. Notwithstanding the provisions
of Section 6.10 or any other provision in the Plan or the applicable Award
Agreement to the contrary, all Restricted Stock Units or Common Stock awarded to
a Participant pursuant to a Restricted Stock Award shall fully vest upon the
death of such Participant, and upon such vesting all Forfeiture Restrictions
applicable to a Restricted Stock Award or Restricted Stock Unit shall lapse or
terminate; even though the Participant’s death occurs before he has been
continuously an Employee for at least one (1) year after the Date of Grant.


6.13 Withholding Taxes. The Committee may establish such rules and procedures as
it considers desirable in order to satisfy any obligation of the Company to
withhold applicable federal, state and local income and employment taxes with
respect to the lapse of Forfeiture Restrictions or issuance of shares or any
other taxable event applicable to Awards, including allowing the Participant to
elect to have the Company withhold shares otherwise issuable under an Award (or
allow the return of shares) having a Fair Market Value equal to the sum required
to be withheld.  Notwithstanding any other provision of the Plan, the number of
shares which may be withheld with respect to the issuance, vesting or payment of
any Award (or which may be repurchased from the Participant after such shares
were acquired by the Participant from the Company) in order to satisfy the
Participant’s federal, state and local income and employment tax liabilities
with respect to the issuance, vesting or payment of the Award shall be limited
to the number of shares which have a Fair Market Value on the date of
withholding or repurchase equal to the aggregate amount of such liabilities
based on the minimum statutory withholding rates for federal, state and local
income tax and payroll tax purposes that are applicable to such taxable
income.  Prior to delivery of shares of Common Stock upon the lapse of
Forfeiture Restrictions applicable to an Award, the Participant shall pay or
make adequate provision acceptable to the Committee for the satisfaction of all
tax withholding obligations of the Company.

 
7

--------------------------------------------------------------------------------

 
 


ARTICLE 7


AMENDMENT OR DISCONTINUANCE


Subject to the limitations set forth in this Article 7, the Board or the
Committee may at any time and from time to time, alter, amend, revise, suspend,
or discontinue the Plan in whole or in part; provided, however, that any
amendment to the Plan must be approved by the stockholders of the Company if the
amendment would (a) materially increase the aggregate number of shares of Common
Stock which may be issued under the Plan, (b) materially modify the requirements
as to eligibility for participation in the Plan, (c) materially increase the
benefits accruing to Participants under the Plan, or (d) otherwise require
stockholder approval due to the requirements of any securities exchange or
inter-dealer quotation system on which the Common Stock is listed or traded or
in order for the Plan or Awards to continue to comply with sections of the Code
or any other laws applicable to Awards made under this Plan. Any such amendment
shall, to the extent deemed necessary by the Committee, be applicable to any
outstanding Awards theretofore granted under the Plan, notwithstanding any
contrary provisions contained in any Award Agreement. In the event of any such
amendment to the Plan, the holder of any Awards outstanding under the Plan
shall, upon request of the Committee and as a condition to the applicable lapse
of Forfeiture Restrictions thereon, execute a conforming amendment in the form
prescribed by the Committee to any Award Agreement relating thereto.
Notwithstanding anything contained in this Plan to the contrary, unless required
by law, no action contemplated or permitted by this Article 7 shall adversely
affect any rights of Participants or obligations of the Company to Participants
with respect to any Awards theretofore granted under the Plan without the
consent of the affected Participant.


ARTICLE 8


TERM


Unless sooner terminated by action of the Board, the Plan will terminate on
December 31, 2014, but Awards granted before that date will continue to be
effective in accordance with the terms and conditions of the respective Award
Agreement.


ARTICLE 9


CAPITAL ADJUSTMENTS


If at any time while the Plan is in effect, or Awards are outstanding, there
shall be any increase or decrease in the number of issued and outstanding shares
of Common Stock resulting from (1) the declaration or payment of a stock
dividend, (2) any recapitalization resulting in a stock split up, combination,
or exchange of shares of Common Stock, or (3) other increase or decrease in such
shares of Common Stock effected without receipt of consideration by the Company,
then and in such event:
 

 
(a)
An appropriate adjustment shall be made in the maximum number of shares of
Common Stock then subject to being awarded under the Plan and in the maximum
number of shares of Common Stock that may be awarded to a Participant to the end
that the same proportion of the Company’s issued and outstanding shares of
Common Stock shall continue to be subject to being so awarded.
       
(b)
Appropriate adjustments shall be made in the number of outstanding shares of
Restricted Stock with respect to which Forfeiture Restrictions have not yet
lapsed or outstanding shares of Common Stock that are subject to a Restricted
Stock Unit that have not vested or have yet been issued prior to any such
change.



Except as otherwise expressly provided herein, the issuance by the Company of
shares of its capital stock of any class, or securities convertible into shares
of capital stock of any class, either in connection with direct sale or upon the
exercise of rights or warrants to subscribe therefore, or upon conversion of
shares or obligations of the Company convertible into such shares or other
securities, shall not affect, and no adjustment by reason thereof shall be made
with respect to the number of outstanding shares of Restricted Stock or shares
of Common Stock subject to an Award.
 
        Upon the occurrence of each event requiring an adjustment with respect
to any Award, the Company shall communicate by reasonable means intended to
reach each affected Participant its computation of such adjustment which shall
be conclusive and shall be binding upon each such Participant.

 
8

--------------------------------------------------------------------------------

 
 


ARTICLE 10


RECAPITALIZATION, MERGER AND
CONSOLIDATION; CHANGE IN CONTROL


10.1 The existence of this Plan and Awards granted hereunder shall not affect in
any way the right or power of the Company or its stockholders to make or
authorize any or all adjustments, recapitalizations, reorganizations, or other
changes in the Company’s capital structure and its business, or any merger or
consolidation of the Company, or any issue of bonds, debentures, preferred or
preference stocks ranking prior to or otherwise affecting the Common Stock or
the rights thereof (or any rights, options, or warrants to purchase same), or
the dissolution or liquidation of the Company, or any sale or transfer of all or
any part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.


10.2 Subject to any required action by the stockholders, if the Company shall be
the surviving or resulting corporation in any merger, consolidation or share
exchange, any Awards granted hereunder shall pertain to and apply to the
securities or rights (including cash, property, or assets) to which a holder of
the number of shares of Common Stock subject to the Awards would have been
entitled.


10.3 In the event of any merger, consolidation or share exchange pursuant to
which the Company is not the surviving or resulting corporation, there shall be
substituted for each share of Common Stock subject to the outstanding Awards,
that number of shares of each class of stock or other securities or that amount
of cash, property, or assets of the surviving, resulting or consolidated company
which were distributed or distributable to the stockholders of the Company in
respect to each share of Common Stock held by them, such outstanding Awards to
be thereafter applicable to such stock, securities, cash, or property in
accordance with their terms. Notwithstanding the foregoing, however, all such
Awards may be canceled by the Company as of the effective date of any such
reorganization, merger, consolidation, or share exchange by giving notice to
each holder thereof or his personal representative of its intention to do so and
by permitting the purchase by the Company during the thirty (30) day period next
preceding such effective date of all of the shares of Common Stock subject to
such outstanding Awards at a price equal to the Fair Market Value of such shares
on the date of purchase.


10.4 In the event of a Change of Control, then, notwithstanding any other
provision in this Plan to the contrary, all Awards outstanding shall thereupon
automatically be vested. The determination of the Committee that any of the
foregoing conditions has been met shall be binding and conclusive on all
parties.


ARTICLE 11


LIQUIDATION OR DISSOLUTION


In case the Company shall, at any time while any Award under this Plan shall be
in force and remain unexpired, (i) sell all or substantially all of its
property, or (ii) dissolve, liquidate, or wind up its affairs, then each
Participant shall be thereafter entitled to receive, in lieu of each share of
Common Stock of the Company in which the Participant is vested, pursuant to the
terms of the Participant’s Award Agreement, as of the date the Company sells all
or substantially all of its property, or dissolves, liquidates or winds up its
affairs, the same kind and amount of any securities or assets as may be
issuable, distributable, or payable upon any such sale, dissolution,
liquidation, or winding up with respect to each share of Common Stock of the
Company. Notwithstanding the foregoing, the Committee may, in its sole and
absolute discretion accelerate the vesting of any Participant’s Award in
connection with any sale, dissolution, liquidation, or winding up contemplated
in this Article 11.


ARTICLE 12


MISCELLANEOUS PROVISIONS


12.1 Investment Intent. The Company may require that there be presented to and
filed with it by any Participant under the Plan, such evidence as it may deem
necessary to establish that the shares of Common Stock to be received from an
Award are being acquired for investment and not with a view to their
distribution.

 
9

--------------------------------------------------------------------------------

 

 
12.2 No Right to Continued Employment. Neither the Plan nor any Award granted
under the Plan shall confer upon any Participant any right with respect to
continuance of employment by the Company or any Subsidiary.


12.3 Indemnification of Board and Committee. No member of the Board or the
Committee, nor any Officer or Employee acting on behalf of the Board or the
Committee, shall be personally liable for any action, determination, or
interpretation taken or made in good faith with respect to the Plan, and all
members of the Board or the Committee and each and any Officer or Employee
acting on their behalf shall, to the extent permitted by law, be fully
indemnified and protected by the Company in respect of any such action,
determination, or interpretation.


12.4 Effect of the Plan. Neither the adoption of this Plan nor any action of the
Board or the Committee shall be deemed to give any person any right to be
granted an Award or any other rights except as may be evidenced by an Award
Agreement, or any amendment thereto, duly authorized by the Committee and
executed on behalf of the Company, and then only to the extent and upon the
terms and conditions expressly set forth therein.


12.5 Severability And Reformation. The Company intends all provisions of the
Plan to be enforced to the fullest extent permitted by law. Accordingly, should
a court of competent jurisdiction determine that the scope of any provision of
the Plan is too broad to be enforced as written, the court should reform the
provision to such narrower scope as it determines to be enforceable. If,
however, any provision of the Plan is held to be wholly illegal, invalid, or
unenforceable under present or future law, such provision shall be fully
severable and severed, and the Plan shall be construed and enforced as if such
illegal, invalid, or unenforceable provision were never a part hereof, and the
remaining provisions of the Plan shall remain in full force and effect and shall
not be affected by the illegal, invalid, or unenforceable provision or by its
severance.


12.6 Governing Law. The Plan shall be construed and interpreted in accordance
with the laws of the State of Kansas.


12.7 Compliance With Other Laws and Regulations. Notwithstanding anything
contained herein to the contrary, the Company shall not be required to sell or
issue shares of Common Stock under any Award if the issuance thereof would
constitute a violation by the Participant or the Company of any provisions of
any law or regulation of any governmental authority or any national securities
exchange or inter-dealer quotation system or other forum in which shares of
Common Stock are quoted or traded (including without limitation Section 16 of
the Exchange Act); and, as a condition of any sale or issuance of shares of
Common Stock under an Award, the Committee may require such agreements or
undertakings, if any, as the Committee may deem necessary or advisable to assure
compliance with any such law or regulation. The Plan and the grant of Awards
hereunder, and the obligation of the Company to sell and deliver shares of
Common Stock, shall be subject to all applicable federal and state laws, rules
and regulations and to such approvals by any government or regulatory agency as
may be required.
 
12.8 Legend. Each certificate representing shares of Restricted Stock issued to
a Participant shall bear the following legend, or a similar legend deemed by the
Company to constitute an appropriate notice of the provisions hereof (any such
certificate not having such legend shall be surrendered upon demand by the
Company and so endorsed):


On the face of the certificate:


“Transfer of this stock is restricted in accordance with conditions printed on
the reverse of this certificate.”


On the reverse:


“The shares of stock evidenced by this certificate are subject to and
transferable only in accordance with that certain CEC Entertainment, Inc. 2004
Restricted Stock Plan and the related Award Agreement, copies of which are on
file at the principal office of the Company in Irving, Texas. No transfer or
pledge of the shares evidenced hereby may be made except in accordance with and
subject to the provisions of said Plan and Agreement. By acceptance of this
certificate, any holder, transferee or pledgee hereof agrees to be bound by all
of the provisions of said Plan and Agreement.”


The following legend shall be inserted on a certificate evidencing Common Stock
issued under the Plan if the shares were not issued in a transaction registered
under the applicable federal and state securities laws:

 
10

--------------------------------------------------------------------------------

 

“Shares of stock represented by this certificate have been acquired by the
holder for investment and not for resale, transfer or distribution, have been
issued pursuant to exemptions from the registration requirements of applicable
state and federal securities laws, and may not be offered for sale, sold or
transferred other than pursuant to effective registration under such laws, or in
transactions otherwise in compliance with such laws, and upon evidence
satisfactory to the Company of compliance with such laws, as to which the
Company may rely upon an opinion of counsel satisfactory to the Company.”


12.9 Limits on Transfer.  No right or interest of a Participant in any Award may
be pledged, encumbered, or hypothecated to or in favor of any party other than
the Company or a Subsidiary, or shall be subject to any lien, obligation, or
liability of such Participant to or for the benefit of any other party other
than the Company or a Subsidiary.  Except as otherwise provided by the
Committee, no Award shall be assigned, transferred, or otherwise disposed of by
a Participant other than by will or the laws of descent and distribution or
pursuant to beneficiary designation procedures approved from time to time by the
Committee.  The Committee by express provision in the Award or an amendment
thereto may, to the extent permitted by applicable law, permit an Award to be
transferred or paid to certain persons or entities related to the Participant,
including, but not limited to, members of the Participant’s family, charitable
institutions, or trusts or other entities whose beneficiaries or beneficial
owners are members of the Participant’s family and/or charitable institutions,
or to such other persons or entities as may be expressly approved by the
Committee, pursuant to such conditions and procedures as the Committee may
establish.  Any permitted transfer shall be subject to the condition that the
Committee receive evidence satisfactory to it that the transfer is being made
for estate and/or tax planning purposes (or to a “blind trust” in connection
with the Participant’s termination of employment or service with the Company or
a Subsidiary to assume a position with a governmental, charitable, educational
or similar non-profit institution) and on a basis consistent with the Company’s
lawful issue of securities.


12.10 Fractional Shares.  No fractional shares shall be issued and the Committee
shall determine, in its discretion, whether cash shall be given in lieu of
fractional shares or whether such fractional shares shall be eliminated by
rounding up or down as appropriate.


12.11 Unfunded Status of Awards.  The Plan is intended to be an “unfunded” plan
for incentive compensation.  With respect to any payments not yet made or any
obligations owing to a Participant pursuant to an Award, nothing contained in
the Plan or any Award Agreement shall give the Participant any rights that are
greater than those of a general creditor of the Company or any Subsidiary.


12.12 Internal Revenue Code Section 409A.  It is the intent that the Plan, the
Award Agreement and any Award granted hereunder shall either be exempt from or
comply with Section 409A of the Code, and any ambiguity in the terms to which
Awards are subject shall be so construed.  In furtherance of this interest, to
the extent that any regulations or other guidance issued under Section 409A
after the effective date of this Plan would result in a Participant being
subject to payment of interest and tax penalty under Section 409A, the Committee
may amend the Plan or any Award Agreement, without the Participant’s consent,
including with respect to the timing of payment of benefits, in order to avoid
the application of, or to comply with the requirements of, Section 409A;
provided, however, that the Company makes no representation that compensation or
benefits payable under this Plan or Award granted under this Plan shall be
exempt from or comply with Section 409A and makes no representation to preclude
Section 409A from applying to the compensation or benefits payable under the
Plan.


      A copy of this Plan shall be kept on file in the principal office of the
Company in Irving, Texas.



 
11

--------------------------------------------------------------------------------

 
